Citation Nr: 1436781	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Kristina Vasold, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  RO jurisdiction presently resides in Denver.

In April 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the RO; the hearing transcript is of record.

In August 2012, the Board reopened the issue of service connection on appeal and remanded both issues for further development.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, but are mostly duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. Clear and unmistakable evidence reflects both that a psychiatric disability, to include bipolar disorder, preexisted service and that such disability was not permanently aggravated beyond its natural progression by service.

2. The Veteran served on active duty from June 28, 1990 to July 26, 1991, when he was honorably discharged with a total of 1 year and 29 days of active duty service.  

3. The Veteran was not discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); he was not discharged for a disability adjudged service-connected without presumptive provisions of law; at the time of discharge, he did not have a service-connected disability; and he does not currently have a compensable service-connected disability.


CONCLUSIONS OF LAW

1. A psychiatric disability, to include bipolar disorder, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The presumption of soundness is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).

2. The Veteran's active service does not meet threshold eligibility requirements for nonservice-connected pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice letter in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection and nonservice-connected pension benefits, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim of service connection.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  Pursuant to a Board remand in August 2012, VA afforded the Veteran an adequate examination in November 2012 and obtained a medical etiological opinion with respect to his psychiatric disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The undersigned held the record open for 60 days for the submission of any additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  Therefore appellate review may proceed without prejudice to the Veteran.

On the issue of nonservice-connected pension, the provisions of the VCAA do not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  VAOPGCPREC 5-2004 (June 23, 2004).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  When, however, the evidence indicates that a disability for which a Veteran claims service connection preexisted service, the Board must consider the principles relating to the presumption of soundness.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  At his June 1990 induction examination, the Veteran's psychiatric findings were normal.  The report of medical history revealed a history of the Veteran having been a mental health ward of the court at age 14.

Significantly, however, the term "noted" in 38 U.S.C.A. § 1111 refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  As per the June 1990 entrance examination report, the Board finds that no defects, infirmities, or disorders were noted at the time of entry into service.  Hence, the Veteran is presumed to have been in sound condition at service entry.

The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id. The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  The cited statute and its implementing regulation, 38 C.F.R. § 3.306, provide that aggravation by service is presumed where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase is due to the natural progress of the disease.  For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.

In his written statements and statements made to health care providers, the Veteran has indicated that he has bipolar disorder or a psychiatric disability since he was approximately 14 years old.

Service treatment records show that the Veteran was hospitalized from December 1990 to January 1991, and during this hospitalization, a past history of multiple mental institutionalizations with diagnoses of alcoholism and depression were noted prior to service.  The diagnoses in service were adjustment disorder with disturbances of mood and conduct, personality disorder not otherwise specified, and alcohol dependence.  He was recommended for separation from service as "he has a personality disorder of such severity that he is unsuitable for further military service."  

Private medical records show hospitalization from November 1983 to February 1984 with a diagnosis of conduct disorder undersocialized and nonaggressive.  A discharge summary from April 1984 also reveals drug and alcohol abuse and a diagnosis of adjustment disorder of adolescence with disturbance of mood and conduct.  Psychiatric notes in connection with this hospitalization revealed depressed symptomatology, among others.

A VA psychiatric examination in November 2007 showed a diagnosis of bipolar disorder with mixed features, unrelated to his military service.  The examiner reasoned that his symptoms of bipolar disorder preexisted military service, as he stated that he had been diagnosed with bipolar disorder at the age of 13, and there was no "clear evidence" of aggravation.  

A June 2007 psychiatric report in connection with Social Security Administration (SSA) benefits revealed that the Veteran had bipolar disorder for many years and a cognitive disorder which the psychiatric related to be likely due to the Veteran's seizures (post service) and cognitive decline from drug and alcohol abuse.  

A May 2010 private psychiatric evaluation indicates that the Veteran believes he has had bipolar disorder since the age of 14.  Bipolar disorder and anxiety was diagnosed.  

A June 2012 statement from a private therapist (social worker) commented on the Veteran's history of mental health dating back to the age of 13.  S.R. indicated that the Veteran continued to suffer from adjustment disorder since his teen years.  She indicated that the Veteran became seriously disturbed in the Navy and brought to the attention of the supervisors that he was suicidal and had repeated suicidal ideation.  She recounted the Veteran's in-service hospitalization.  She recited the statement listed on the Veteran's service treatment record that the Veteran has a personality disorder of such severity that he is unsuitable for military service.  If retained on active duty and stressed by routine military demands, he may act out, endangering his life or the lives of others.  Prognosis for successful completion of his enlistment is very poor.  S.R. explained that the routine demands and stress of military service aggravated his mental health issues and caused his thought processes to deteriorate, ending with a mandatory discharge.  She stated that it is suspected that the Veteran has not recovered from the mental health setbacks which occurred while he was serving in the Navy.  She diagnosed him with schizoaffective disorder, bipolar disorder and personality disorder not otherwise specified.  

The Veteran was afforded a VA examination in November 2012.  The examiner reviewed the case file, the Veteran's history, performed an examination, made clinical findings and provided a well-reasoned rationale discussing the various diagnoses of record both pre-service and post service.  The Veteran was diagnosed with a mood disorder NOS with history of depressive and manic or hypomanic features in partial remission with psychotropic medication treatment.  She also found other diagnoses of polysubstance dependence reported to be in remission and cognitive disorder not otherwise specified, which she specifically stated was associated with post-military traumatic brain injury in 2003.  She noted the presence of a personality disorder not otherwise specified that was associated with childhood/developmental/behavioral issues.  

The examiner opined that the Veteran's current mood disorder clearly and unmistakably preexisted service although it may previously have been called adjustment disorder with mixed disturbance of emotions and conduct during the Veteran's adolescence.  She stated that in more recent years, the condition has also been called bipolar disorder/schizoaffective disorder and those diagnoses were subsumed under the current diagnosis of mood disorder.  She went on to summarize the events in service that were particularly stressful for the Veteran which has resulted in the in-service hospitalization.  The examiner further noted that in her opinion, the Veteran entered service with a preexisting mood disturbance and history of behavioral and substance problems.  The Veteran, early on in service, felt uncomfortable with his decision to join service.  He then developed situational adjustment issues that were treated, and subsequently he was separated from service due to characterological issues and unsuitability.  She opined that "[t]he Veteran's longstanding pre-military history of mood disturbance and behavioral issues [were] briefly (not chronically) exacerbated during military service due to situational issues[,] but these problems were treated[,] they resolved.  She discussed his post service life, which was characterized by ongoing behavior and mood problems as well as substance abuse related to post-service stressors, such as relationship issues, work tensions and financial issues.  He had a longstanding pattern of maladaptive coping and behavior that has led to legal problems such as incarceration and difficulty sustaining work activity.  

The examiner indicated that it was possible to differentiate what symptoms were attributable to each diagnosis, and attributed the cognitive difficulties to the cognitive disorder, the mood disturbance to the mood disorder, and the behavioral issues to the personality disorder.  

She made very clear that the Veteran's post-military mood problems and behavioral issues were related to pre and post military stressors separate and distinct from any difficult experience in service.  

The Veteran testified that his preexisting bipolar disorder was permanently aggravated by service.  He indicated that in service, he had difficulty sleeping and difficulty concentrating which had worsened at the time of his hospitalization and continued since then.  

Lay witnesses are competent to testify as to their observations, and the Veteran is competent to state that he observed a worsening in his mental health from events in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board finds that the Veteran's statements as to his perceived worsening of his psychiatric disability by service to be competent and credible.  However, in weighing the evidence against the specific and reasoned opinion of the VA psychiatrist, the Board finds her opinion is of greater probative weight and credibility than the lay assertions of the Veteran and the Veteran's therapist, S.R., who provided the opinion in June 2012 that the routine demands and stress of military service aggravated his mental health issues and caused his thought processes to deteriorate.  

The November 2012 VA examiner considered the Veteran's entire service and medical history, lay statements, and post-service treatment of his psychiatric disability.  She formulated clear responses as to why she believed the Veteran's symptoms of worsening in service were temporary in nature and not permanent as she considered the facts of the Veteran's case, applying known medical principles, and relying on her expertise as a psychiatrist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  She explained that the Veteran's adjustment disorder during service resolved even prior to being separated from the military, and although there were re-exacerbations post service, these events were related to various post-service stressors, such as incarceration, relationship problems and polysubstance dependence.  Thus, she fully reasoned why there was not a permanent worsening in the Veteran's psychiatric disability due to service.  She attributed the on-going post service mood problems and behavioral issues to stressors that were separate and distinct from service.  The June 2012 private therapist's opinion spoke generally about routine demands affecting the Veteran's psychiatric health in service and also was speculative in terms of discussing its lasting effects on the Veteran ("it is suspected that [the Veteran] has not recovered from the mental health setbacks which occurred while he was serving in the Navy").  After weighing the evidence, the Board finds that the November 2012 examiner explained the reasons for her opinion based on an accurate characterization of the evidence of record, so her opinion is entitled to more substantial probative weight.  Furthermore, the November 2012 clearly ruled out that there was no condition being diagnosed (or already of record) that is associated with service.  

To the extent that the Veteran is arguing that his personality disorder should be service connected, the Board notes that VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

In sum, there is clear and unmistakable evidence that the psychiatric disability, to include bipolar disorder, both preexisted and was not aggravated by service.  The Veteran does not have any psychiatric disability that is service-related as the evidence reflects that any ongoing psychiatric disabilities were related to post-service stressors.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Nonservice-Connected Pension 

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  As is relevant to this claim, VA currently recognizes the following as a period of war: August 2, 1990, through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2.

Under the applicable law, a "veteran" is an individual who served in the active military, naval, or air service and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

"Active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2013). 

In cases such as the one at hand, there is another requirement for a claimant to be eligible for pension benefits.  A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term "minimum period of active duty" means, for the purposes of this section, the shorter of the following periods: (1) 24 months of continuous active duty (non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15 ) are not considered as a break in service for continuity purposes but are to be subtracted from total time served); or (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a(a).

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  See 38 C.F.R. § 3.12a (d).

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or to address any other issue.

The Veteran's DD Form 214 shows he served on active duty from June 28, 1990 to July 26, 1991, when he was given a discharge under honorable conditions, with a total of 1 year and 29 days of active duty service.  Therefore, the Veteran served during the wartime period of the Persian Gulf War for more than 90 days, establishing the basic criteria for wartime service.  38 C.F.R. § 3.3.

Nonetheless, in this case, additional provisions apply to establish the minimum service needed for nonservice-connected pension benefits.  As noted above, the Veteran's service is also covered by the provisions of 38 C.F.R. § 3.12a.  With regard to the requirement that is established under that regulation, the Veteran did not serve the minimum period of active duty, nor did he complete his term of active duty service.  38 C.F.R. § 3.12a.

The Board finds that the Veteran has not established the requisite minimum service for nonservice-connected pension benefits.  As reflected on his DD Form 214, he served from June 1990 to July 1991, which constitutes less than 24 months of continuous active duty.  Id. 

The Board notes that the Veteran's DD Form 214 shows that he had no prior active service and only 6 days of inactive service, thus precluding the possibility that he met that requirement through another period of active duty service.  Rather, his DD Form 214 reflects that he received a discharge for "alcohol abuse - rehabilitation failure", under honorable conditions.

In addition, although 38 C.F.R. § 3.12a(d) sets forth several exceptions to the requirement for a minimum period of active duty, the Veteran fails to establish that any of these apply.  Here, the Veteran was not discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge).  He was not discharged for a disability adjudged service-connected without presumptive provisions of law.  At the time of discharge, he did not have a service-connected disability.  At present, he still does not have a compensable service-connected disability and, in fact, is not currently service connected for any disability.  He does not currently have a claim pending for service connection.  Lastly, he is not covered by any other exception listed in 38 C.F.R. § 3.12a(d).

Accordingly, since the Veteran does not satisfy the threshold minimum active duty service requirements, his claim for nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


